UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1417


YUHUA LIU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 3, 2013               Decided:   January 6, 2014


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas V. Massucci, LAW OFFICE OF THOMAS V. MASSUCCI, New York,
New York, for Petitioner. Stuart F. Delery, Assistant Attorney
General, Cindy S. Ferrier, Assistant Director, Sunah Lee, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yuhua      Liu,        a    native         and    citizen         of    the        People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing her appeal from the

immigration      judge’s           denial         of        her    requests          for        asylum,

withholding      of    removal         and     withholding              under      the    Convention

Against    Torture.           We       have    thoroughly              reviewed       the       record,

including the transcript of Liu’s merits hearing, the summary of

the interview prepared after she was apprehended in the United

States,    and   her    supporting            evidence.                We    conclude       that   the

record evidence does not compel a ruling contrary to the Board’s

dismissal   and       that    substantial              evidence         supports         the    adverse

credibility      finding.              See    8    U.S.C.          § 1252(b)(4)(B)              (2012);

INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992).

            Accordingly,           we    deny         the    petition         for     review.        We

dispense    with       oral    argument            because             the    facts       and    legal

contentions      are    adequately            presented           in    the     materials        before

this court and argument would not aid the decisional process.



                                                                                   PETITION DENIED




                                                  2